WHITING, P. J.
•Gerti-orari proceedings instituted in this clciu-rt against the state 'securities commission-, pu-rsluanit to the provisions of chapter 275, Laws 1915. It i.s) charged that such body erred! lin finding that plaintiff’s proposed!' plan of business is of -s-u'ch a nature that the sate of its Capital stock would work a fraud -upon 'the purchasers thereof, and erred in i-ts order o-f March 14, 1918, refusing plaintiff’s application for permi-t to- sell its capital stock.
The jurisdiction of the 'commission to -act in th-e matter before it is not questioned', but we are called upon to review the correctness- of such oomtoiiissi-on’s determination-. Defendants concede, andl we itherefloire assume, but do hot decidej that such statute -gives us jurisdiction to review the . correctness Gif' the finding and order of the commission. We ■ are of the opinion that there was evidence ample to justify the commission's coo-duding that ¡the contents of plaintiff’s articles -oif incorporation *450are of a matare fitted: to 'deceive -the unlwiary, and to> lead to the perpetration: o'f a fraud upon thoee wlh© woiuildl purchase its stock in reliiawioe tiipon some of its. iprawsiloins.
The ondler Of the state securities! camimlisslioin: should be, and it is, affirmed.